Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 7/8/2020.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 10/25/2019, 4/21/2020, and 11/25/2020 have been considered and copies have been placed in the file.

The drawings are objected to because the lines in all of the figures are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation dated should be updated on application no. 15/867628, i.e., --now Patent No. 10,808,447.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, the applicant recites “a door”.  Is this the same door as recited in claim 1 or a different door?  Clarification is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 (as best understood), 7, and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yulkowski (2015/0059249 A1).
Yulkowski (2015/0059249 A1) discloses an apparatus comprising a base plate (any portion of element 20) configured to be coupled to a door (10), the door configured to be positioned in an open position and a closed position, a closing mechanism (116, shown in Figure 5), coupled to the base plate and configured to be coupled to a hinge (61, see annotated figure below)  of the door (10) and having an unprimed state (no power) and a primed state (power) state by the user, wherein in the unprimed state the closing mechanism (116) is decoupled from operation of the door 10) (i.e., no power/loss of power), in the primed stated the closing mechanism is configured to move the door into the closed position responsive  to receipt of a signal (118, i.e., fire) and the closing mechanism is configured to allow movement of the door between the open position and the closed position in absence of the signal (see paragraphs [0038, 0067, 0057 and 0068] [Claims 1, 13]; wherein the transition between the unprimed state and the primed state provides a feedback to the user (i.e., sensors 280) [Claim 2]; wherein the closing mechanism comprises a motor (paragraph [0037] and see entire specification) [Claims 3, 14]; wherein the apparatus is configured to be positioned adjacent “a door” (i.e., there are multiple doors within every building and therefore “adjacent to many doors”) [Claim 6]; wherein the apparatus is configured to be positioned at least partially within the door (see figure below or Figure 1) [Claim 7]; wherein the closing mechanism is positioned within the hinge of the door (see figure below) [Claim 10]; wherein the closing mechanism is configured to receive the signal from at least one of the following, smoke…(see paragraph 0038) [Claims 11 and 18] and a process (i.e., controller (110) is configured to move the door into the closed position [Claims 12 and 19]; wherein a gear motor (see paragraph [0037]) coupled with a tension member (i.e., motor moves door from an open to closed position, see paragraph 0038) [Claim 15] and is coupled (via link 22) to the frame (12) or frame of the door (see figures 1 and below, is coupled to the door) [Claim 16] or to the base plate (see figures 1 or below where the baseplate is defined as the entire housing as stated above) [Claim 17].

    PNG
    media_image1.png
    690
    817
    media_image1.png
    Greyscale


Claims 4, 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634